Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2 and 6-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al. (US2020/0373901 A1).
In regards to claims 1, 2, 8, 9, 12-14, 17 and 18, Liu et al. teaches in Fig. 1 a bulk-acoustic wave resonator (100), comprising: 
A first electrode (125A); 
A piezoelectric layer (115) at least partially disposed on an upper portion of the first electrode; and a second electrode (120) disposed to cover at least a portion of the piezoelectric layer, wherein the second electrode includes a frame (160) disposed at an edge of an active region of the bulk-acoustic wave resonator, and the first electrode, the piezoelectric layer and the second electrode are disposed to overlap one another at the edge of the active region (150), wherein the frame comprises a wall (left side) disposed at the edge of the active region and a trench area (155) formed on an internal side of the wall. Wherein based on related Figs. 6 and 8, and an internal boundary line of the trench has a concave-convex shape (i.e. having either a wave crest shape/Circular arc as shown in the first example in Fig 8, a saw tooth shape as shown in the second example in Fig.8 or an irregular polygon as shown in the last example of Fig.8) in a plane parallel to an upper surface of the frame.
In regards to claims 6, 7, 10, 11, 15 and 16, based on Fig. 6 the plane parallel to the upper surface of the frame, a portion of the internal boundary line is in contact with the wall (outer perimeter) and another portion of the internal boundary line is spaced apart from the wall (inner perimeter) {i.e. when the concave-convex shape have circular arcs as shown in the first example of Fig. 8, the outer perimeter will have a peaks that are in contact with the wall, and the inner perimeter will have peaks that are spaced apart from the wall}.
Allowable Subject Matter

Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:  
	The most relevant prior art reference is Liu et al. as disclosed above. However, Liu et al. does not teach: in regards to claim 3, wherein an angle of inclination of the internal boundary line is 15 to 80 degrees; and in regards to claim 4, wherein the trench comprises a plurality of trenches. Thus, the applicants claimed inventions have been determined to be novel and non-obvious. By virtue of dependency from claim 4, claim 5 has also been determined to be novel and non-obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 5712721988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L SALAZAR JR/Examiner, Art Unit 2843                                                                                                                                                                                                        
/RAKESH B PATEL/Primary Examiner, Art Unit 2843